Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 17, 2005, which ruled that claimant was eligible to receive unemployment insurance benefits.
After claimant stopped working for the employer, he applied for and received unemployment insurance benefits from June 2003 through December 2003. The employer objected to claimant’s receipt of benefits and extended administrative proceedings ensued, culminating in a decision by the Unemployment Insurance Appeal Board overruling the employer’s objection that claimant was not totally unemployed during the time period in question and finding that he was eligible to receive benefits. It is from this decision that the employer now appeals.
On this appeal, the employer contends that claimant should have been disqualified from receiving benefits due to misconduct and challenges a prior Board decision that purportedly failed to *1105consider evidence on this issue. The employer, however, did not timely appeal the Board’s prior decision, and the decision before us does not address the issue of misconduct. Consequently, any arguments related thereto are not properly before this Court (see Matter of Maldonado [Commissioner of Labor], 260 AD2d 885, 886 [1999]).
Mercure, J.P., Crew III, Mugglin, Rose and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.